Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-671

IN RE MARSHALL L. WILLIAMS
                                                          DDN2021-D055
An Administratively Suspended Member of
the Bar of the District of Columbia Court of Appeals

Bar Registration No. 376298

BEFORE: Deahl and AliKhan, Associate Judges, and Washington, Senior Judge.

                                 ORDER
                          (FILED— November 10, 2022)

       On consideration of the certified copy of the order from the state of New
Jersey suspending respondent from the practice of law for two years and until further
order of that court; this court’s September 2, 2022, order suspending respondent
pending final disposition of this proceeding and directing him to show cause why
the functional equivalent reciprocal discipline of a two-year suspension with a
fitness requirement should not be imposed; and the statement of Disciplinary
Counsel; and it appearing that respondent has not filed a response or his D.C. Bar R.
XI, § 14(g) affidavit, it is

       ORDERED that Marshall L. Williams is hereby suspended from the practice
of law in the District of Columbia for two years with reinstatement conditioned on a
showing of fitness. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining
that there is a rebuttable presumption in favor of imposition of identical discipline
and exceptions to this presumption should be rare); In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (stating that a rebuttable presumption of identical reciprocal discipline
applies unless one of the exceptions is established). It is
No. 22-BG-671

      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                 PER CURIAM